Citation Nr: 0009247	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the veteran's 
application to reopen his claim for service connection for an 
acquired psychiatric disorder.  


FINDINGS OF FACT

1.  A Board decision in June 1992 denied the veteran's claim 
that new and material evidence had been received to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder; a November 1993 decision of 
the United States Court of Appeals for Veterans Claims 
(Court) upheld the June 1992 Board decision. 

2.  The evidence associated with the record since the June 
1992 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  

3.  There is medical evidence of a nexus or link between the 
veteran's current acquired psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The June 1992 Board decision denying the veteran's claim 
that new and material evidence had been received to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999). 

2.  New and material evidence having been received since the 
June 1992 Board decision, the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the record reveals that an August 1981 Board 
decision denied the veteran's appeal of a July 1980 RO rating 
decision denying entitlement to service connection for an 
acquired psychiatric disorder.  In accordance with a February 
1998 letter to the veteran, the Board denied the veteran's 
motion for reconsideration of the Board's August 1981 
decision, on the basis that clear and unmistakable error had 
not been committed.  The record also shows that Board 
decisions rendered in July 1985, June 1986, June 1990, and 
June 1992 denied the veteran's applications to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder. 

As previously noted, a June 1992 Board decision denied the 
veteran's request to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder on 
the basis that new and material evidence had not been 
submitted.  Although the veteran appealed this decision to 
Court, the Court issued a November 1993 Order upholding the 
June 1992 Board decision.  Merrit v. Brown, No. 92-978 (U.S. 
Vet. App. Nov. 30, 1999).  The Court has held that in order 
to reopen a claim for service connection, there must be new 
and material evidence presented or secured "since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the June 1992 Board 
decision.

Except as provided for in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  If new 
and material evidence is presented with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The evidence associated with the claims file subsequent to the 
June 1992 Board decision includes VA hospital discharge 
summaries dated in April 1998 and October 1998, an RO video 
conference hearing, and the veteran's variously dated written 
contentions.  

The April 1998 VA hospital discharge summary included a review 
of the veteran's psychiatric history back to service.  The 
diagnoses included depressive disorder, not otherwise 
specified, and mixed personality traits.  The veteran's 
treating VA physician noted that the veteran's psychiatric 
history dated back to service in 1969, and he opined that, 
after review of the veteran's psychiatric record and extensive 
interviewing of the veteran, it would appear evident that the 
veteran suffered from a major psychiatric disorder above and 
beyond any "personality disorder" that may or may not have 
been manifest at that time.  The psychiatrist continued that, 
while hindsight is always 20/20, one can not help but wonder 
if a more comprehensive and thorough evaluation and treatment 
in 1969 might have altered the course of the veteran's 
subsequent life, avoiding or decreasing the total number of 
inpatient hospitalizations that followed.  It was observed 
that, since his first complaints of depression, anxiety, 
depersonalization, and derealization in 1969, the veteran has 
continued to need psychiatric care.  The VA psychiatrist 
stated that he "fully concurred" with the results of 
psychological testing conducted by VA in 1981 finding that the 
veteran's disturbed behavior, although at first impression 
might appear to be a personality disorder, actually is the 
result of a severe underlying psychiatric disorder.  It was 
observed that the veteran's long and significant history of 
psychiatric care would reflect and support the notion of 
permanent and total disability of a service-connected nature.  
The psychiatrist concluded that it was nothing short of a 
tragedy that a full compensation and pension examination was 
not held years earlier and in closer proximity to his active 
duty service time. 

An October 1998 VA hospital discharge summary includes a 
notation that a review of the veteran's medical records 
showed that a diagnosis of mixed personality disorder had 
been made.  It was also noted that the veteran exhibited a 
combination of thought disorder and paranoia, which pointed 
to the presence of a psychosis.  The examiner opined that the 
veteran is "totally disabled due to his psychiatric illness 
and it is expected that this condition will be permanent."  
The discharge diagnoses included the following: psychosis, 
not otherwise specified; post-traumatic stress disorder 
(PTSD); and a personality disorder, not otherwise specified.  

The Board finds that the evidence associated with the record 
since the June 1992 Board decision - particularly the April 
1998 VA hospital discharge summary, which includes a diagnosis 
of a psychiatric disorder acquired in service rather than a 
personality disorder - bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, as this evidence 
is considered new and material, the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
hereby reopened.  38 C.F.R. § 3.156(a).  

Moreover, the Board concludes that this new and material 
evidence, taken together with all of the evidence of record, 
is sufficient to make the veteran's claim of service 
connection for an acquired psychiatric disorder well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The new and 
material evidence includes a medical opinion linking the 
veteran's psychiatric disorder to service.  Thus, there is 
now medical evidence of a nexus or link between the veteran's 
current acquired psychiatric disorder and service.  See Epps 
v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  As the 
veteran has presented a claim that is plausible; capable of 
substantiation or meritorious on its own, the Board finds 
that the claim is well grounded.  Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder has been reopened.

The veteran's claim of entitlement to an acquired psychiatric 
disorder is well grounded.  The appeal is granted to this 
extent only.


REMAND

As explained in the decision rendered above, the Board finds 
that the evidence of record is sufficient to reopen and well-
ground the veteran's claim, which encompasses the first two 
steps of the three-step analysis mandated by Hodge, Winters, 
and Elkins.  In fulfilling the third and final step of the 
analysis, an evaluation of the merits of the claim is 
required, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the veteran was unequivocally diagnosed 
with a personality disorder in service in 1969 and 1970, as 
demonstrated by the service medical records, and the in-
service personality disorder diagnosis is supported by various 
post-service medical records dated in August 1974, March 1976, 
March 1977, June 1979, February 1980, January 1982, February 
1982, and December 1984, to as recently as October and 
November 1990 (pursuant to 38 C.F.R. §§ 3.303(c), 4.9, and 
4.127 (1999), a personality disorder is not an injury or 
disease that can result in a disability within the meaning of 
VA legislation or for VA compensation purposes).  However,   
the record also contains some supporting evidence of the 
contention that the veteran's acquired psychiatric disorder is 
related to service, in the form of a September 1990 letter 
from a VA physician, a January 1989 letter from a VA 
physician, an August 1985 letter from a private psychologist, 
and a July 1981 psychology service report.  The July 1981 
psychology service report suggests that the veteran could be 
suffering from psuedopsychotic schizophrenia or chronic 
borderline paranoid schizophrenia, which could appear to be a 
personality disorder and mask any underlying psychiatric 
disorder.  Aside from the opinion that the veteran's 
psychiatric disorder is attributable to service, the April 
1998 VA hospital discharge summary also included the 
observation that the veteran has never been afforded a 
complete psychiatric examination for the specific purpose of 
determining the etiology of his psychiatric disorder.  

Where, in a case such as this one, the RO initially found no 
new and material evidence to reopen the claim, but the Board 
finds that new and material evidence had been received to 
reopen the claim, and the case is also found to be well 
grounded, then the case may be remanded to the RO for a de 
novo review of the entire record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It is also the Board's judgment that, prior 
to such adjudication, the RO should schedule a psychiatric 
examination that includes an opinion on the question of 
whether the veteran's current psychiatric disorder had its 
onset during service. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
for the purpose of determining the 
etiology and extent of any psychiatric 
disorder that is currently present.  The 
examiner must opine whether it is at 
least as likely as not that any 
psychiatric disorder that is present 
began during or as the result of some 
incident of service.  In rendering such 
an opinion, the examiner should 
specifically comment on the conflicting 
medical evidence in the claims file 
concerning the question of whether the 
veteran had a personality disorder at the 
time of his discharge from service, or 
whether his inservice psychiatric 
symptoms were manifestations of his 
eventually diagnosed acquired psychiatric 
disorder.  The claims file must be made 
available to, and be reviewed by the 
examiner in connection with the 
examination.  All tests and studies 
deemed necessary should be accomplished.
2.  The RO should then adjudicate the 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder on a de novo basis.  Any 
additional action necessary to complete 
the duty to assist the veteran in the 
development of his well-grounded claim 
pursuant to 38 U.S.C.A. § 5107(a) should 
be undertaken.  If the benefit sought is 
denied, the veteran  and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law and develop the medical record.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

